     Case 3:19-cv-01015-LAB-LL Document 21 Filed 02/17/21 PageID.1009 Page 1 of 9


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JORDAN CORCHON,                                 Case No. 3:19-cv-01015-LAB-LL
12                                     Petitioner,
                                                     ORDER:
13   v.
                                                     1) DENYING PETITION FOR
14   GEORGE JAIME, Warden,
                                                     WRIT OF HABEAS CORPUS; and
15                                Respondent.
                                                     2) DENYING CERTIFICATE OF
16
                                                     APPEALABILITY
17
18   I. INTRODUCTION
19         Petitioner Jordan Corchon is a state prisoner proceeding pro se with a Petition for
20   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (“Petition” or “Pet.”). Corchon
21   challenges his conviction for assault with a deadly weapon and hit and run with injury San
22   Diego Superior Court case no. SCD268564. The Court has read and considered the
23   Petition, [ECF No. 1], the Answer and Memorandum of Points and Authorities in Support
24   of the Answer [ECF No. 4, 4-1], the lodgments and other documents filed in this case, and
25   the legal arguments presented by both parties. For the reasons discussed below, the Court
26   DENIES the Petition and DISMISSES the case with prejudice. The Court also DENIES
27   a Certificate of Appealability.
28   ///

                                                     1
                                                                             3:19-cv-01015-LAB-LL
     Case 3:19-cv-01015-LAB-LL Document 21 Filed 02/17/21 PageID.1010 Page 2 of 9


1    II. FACTUAL BACKGROUND
2           This Court gives deference to state court findings of fact and presumes them to be
3    correct; Petitioner may rebut the presumption of correctness, but only by clear and
4    convincing evidence. See 28 U.S.C. § 2254(e)(1) (West 2006); see also Parle v. Fraley,
5    506 U.S. 20, 35-36 (1992) (holding findings of historical fact, including inferences
6    properly drawn from these facts, are entitled to statutory presumption of correctness). The
7    state appellate court found the facts as follows:
8                 On September 27, 2014, Corchon participated in a physical altercation
            outside of a grocery store. After a man tried to break up the altercation,
9
            Corchon ran to his car. Corchon proceeded to drive his car into the man before
10          driving away. The man suffered injuries to his back, a broken tibia, fibula,
            and a damaged rotator cuff.
11
12   (Lodgment No. 4, ECF No. 8-4 at 2-3.)
13   III. PROCEDURAL BACKGROUND
14          On February 15, 2017, the San Diego County District Attorney’s Office filed an
15   Amended Information charging Jordan Corchon with one count of assault with a deadly
16   weapon, a violation of California Penal Code § 245(a)(1) (count one), and one count of hit
17   and run with injury, a violation of California Vehicle Code § 20001(a) (count two).
18   (Lodgment No. 12, ECF No. 11-2 at 11-12.) As to count one, the Amended Information
19   alleged that Corchon personally used a dangerous and deadly weapon (a car) within the
20   meaning of California Penal Code § 1192.7(c)(23), personally inflicted great bodily injury
21   upon the victim, within the meaning of California Penal Code §§ 12022.7(a) and
22   1192.7(c)(8) (Id.) The Amended Information also alleged Corchon had suffered a prior
23   conviction for a serious felony, within the meaning of California Penal Code §§ 667(a)(1),
24   668, and 1192.7(c), and a prior “strike” conviction, within the meaning of California Penal
25   Code §§ 667 (b) through (i), 1170.12, and 668. (Id.) Following a jury trial, Corchon was
26   convicted of both counts in the Amended Information and the jury found all the allegations
27   to be true. (Id. at 120-22.) Corchon was sentenced to twelve years in prison. (Id. at 87-
28   88.)

                                                   2
                                                                              3:19-cv-01015-LAB-LL
     Case 3:19-cv-01015-LAB-LL Document 21 Filed 02/17/21 PageID.1011 Page 3 of 9


1           Corchon appealed his conviction to the California Court of Appeal, which affirmed
2    his conviction in a written opinion. (Lodgment No. 4, ECF No. 8-4.) Corchon then filed
3    a petition for review in the California Supreme Court, which the court summarily denied.
4    (Lodgment Nos. 5-6, ECF Nos. 8-5–8-6.)
5           Corchon next filed a petition for writ of habeas corpus in San Diego Superior Court.
6    (Lodgment No. 7, ECF No. 8-7.) The superior court denied the petition in a written
7    opinion. (Lodgment No. 8, ECF No. 8-8.) Corchon then filed a petition for writ of habeas
8    corpus in the California Court of Appeal, which the court denied in a written opinion.
9    (Lodgment Nos. 9-10, ECF Nos. 8-9–8-10.) Finally, Corchon filed a petition for writ of
10   habeas corpus in the California Supreme Court, which was summarily denied. (Lodgment
11   No. 11, ECF No. 8-11.) 1
12          Corchon filed a Petition for Writ of Habeas Corpus in this Court on May 31, 2019.
13   (ECF No. 1.) Respondent filed a Motion to Dismiss on November 19, 2019, arguing that
14   this Court should abstain from adjudicating Corchon’s Petition pursuant to Younger v.
15   Harris, 401 U.S. 37 (1971) because a liberal construction of Corchon’s Petition indicated
16   Corchon appeared to be raising not only the jury instruction claim identified as ground one
17   but also three other claims he noted he was currently pursuing in state court on collateral
18   review, namely introduction of false evidence, denial of a fair trial, and ineffective
19   assistance of trial and appellate counsel. (ECF No. 7; ECF No. 1 at 12-13.) The Court
20   denied the motion on March 9, 2020, concluding that Younger did not apply. (ECF No. 9
21   at 4-5.) The Court also noted that contrary to Respondent’s interpretation that the petition
22   raised additional claims, Corchon wrote “none” in the sections of the Petition provided for
23   grounds two through four and the relief he requested was a “new trial with the proper jury
24
25   1
      The document Respondent has lodged as Lodgment No. 12 is not the “Docket Sheet of California
     Supreme Court case S257418,” but rather a docket sheet from Love v. Wah Mei School et al., a civil
26   Americans With Disabilities Act case from the United States District Court for the Northern District of
     California, case no. 19cv1015. Nevertheless, the Court has confirmed that Corchon’s habeas corpus
27   petition was summarily denied by the California Supreme Court. See
28   https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=0&doc_id=2318272&doc_no=S26/
     2117&request_token=NiIwLSEmXkg9W1AtSCNdTEJIQFw0UDxTJSI%2BQztSQCAgCg%3D%3D)

                                                        3
                                                                                        3:19-cv-01015-LAB-LL
     Case 3:19-cv-01015-LAB-LL Document 21 Filed 02/17/21 PageID.1012 Page 4 of 9


1    instructions.” (ECF No. 9 at 6; ECF No. 1 at 15.) The Court directed Respondent to file
2    an Answer, which was filed on May 4, 2020. (ECF Nos. 8-10.)
3          On August 19, 2020, Corchon filed a new habeas corpus petition in this case which
4    raised two new claims which were not contained in his original Petition either as named
5    grounds (jury instruction error) or as grounds he was pursuing on collateral review in state
6    court (introduction of false evidence, denial of a fair trial, and ineffective assistance of trial
7    and appellate counsel). (ECF No. 15.) Because it was not entirely clear what Corchon
8    intended, the Court construed the document as a motion to amend the Petition and set a
9    briefing schedule. Corchon was to file a response to the Court’s order no later than October
10   23, 2020, explaining how he wished to proceed with his case. (ECF No. 19.) Dates were
11   set for Respondent’s response and Corchon’s reply as well. (Id.) Corchon has not filed any
12   additional documents with the Court.
13   IV. ANALYSIS
14         A. Legal Standard
15         This Petition is governed by the provisions of the Antiterrorism and Effective Death
16   Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320 (1997). Under
17   AEDPA, a habeas petition will not be granted with respect to any claim adjudicated on the
18   merits by the state court unless that adjudication: (1) resulted in a decision that was contrary
19   to, or involved an unreasonable application of clearly established federal law; or (2)
20   resulted in a decision that was based on an unreasonable determination of the facts in light
21   of the evidence presented at the state court proceeding. 28 U.S.C. § 2254(d); Early v.
22   Packer, 537 U.S. 3, 8 (2002). In deciding a state prisoner’s habeas petition, a federal court
23   is not called upon to decide whether it agrees with the state court’s determination; rather,
24   the court applies an extraordinarily deferential review, inquiring only whether the state
25   court’s decision was objectively unreasonable. See Yarborough v. Gentry, 540 U.S. 1, 4
26   (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th Cir. 2004).
27         A federal habeas court may grant relief under the “contrary to” clause if the state
28   court applied a rule different from the governing law set forth in Supreme Court cases, or

                                                     4
                                                                                   3:19-cv-01015-LAB-LL
     Case 3:19-cv-01015-LAB-LL Document 21 Filed 02/17/21 PageID.1013 Page 5 of 9


1    if it decided a case differently than the Supreme Court on a set of materially
2    indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002). The court may grant
3    relief under the “unreasonable application” clause if the state court correctly identified the
4    governing legal principle from Supreme Court decisions but unreasonably applied those
5    decisions to the facts of a particular case. Id. Additionally, the “unreasonable application”
6    clause requires that the state court decision be more than incorrect or erroneous; to warrant
7    habeas relief, the state court’s application of clearly established federal law must be
8    “objectively unreasonable.” See Lockyer v. Andrade, 538 U.S. 63, 75 (2003). The Court
9    may also grant relief if the state court’s decision was based on an unreasonable
10   determination of the facts. 28 U.S.C. § 2254(d)(2).
11         Where there is no reasoned decision from the state’s highest court, the Court “looks
12   through” to the last reasoned state court decision and presumes it provides the basis for the
13   higher court’s denial of a claim or claims. See Ylst v. Nunnemaker, 501 U.S. 797, 805-06
14   (1991). If the dispositive state court order does not “furnish a basis for its reasoning,”
15   federal habeas courts must conduct an independent review of the record to determine
16   whether the state court’s decision is contrary to, or an unreasonable application of, clearly
17   established Supreme Court law. See Delgado v. Lewis, 223 F.3d 976, 982 (9th Cir. 2000)
18   (overruled on other grounds by Andrade, 538 U.S. at 75-76); accord Himes v. Thompson,
19   336 F.3d 848, 853 (9th Cir. 2003). Clearly established federal law, for purposes of
20   § 2254(d), means “the governing principle or principles set forth by the Supreme Court at
21   the time the state court renders its decision.” Andrade, 538 U.S. at 72.
22         B. Discussion
23         Corchon raises a single claim in his Petition. He alleges that the trial court
24   improperly instructed the jury regarding the intent necessary to find him guilty of assault
25   with a deadly weapon. (Pet., ECF No. 1 at 5.) Respondent contends the claim does not
26   present a federal question this Court can address on federal habeas corpus review, and, in
27   the alternative, the state court’s denial of the claim was neither contrary to, nor an
28

                                                   5
                                                                                3:19-cv-01015-LAB-LL
     Case 3:19-cv-01015-LAB-LL Document 21 Filed 02/17/21 PageID.1014 Page 6 of 9


1    unreasonable application of, clearly established Supreme Court law. (Answer, ECF No.
2    10-1.)
3             Corchon raised this claim in the petition for review he filed in the California
4    Supreme Court on direct review. (Lodgment No. 5, ECF No. 8-5.) The California Supreme
5    Court summarily denied the petition. (Lodgment No. 6, ECF No. 8-6.) Accordingly, this
6    Court must “look through” to the last reasoned state court decision denying Corchon’s
7    claim as the basis for analysis. Ylst, 501 U.S. at 805-06. That court wrote:
8                    The trial court instructed the jury regarding the mental state required to
              commit an assault pursuant to a version of CALCRIM No. 875, a standard
9
              jury instruction concerning assault and assault with a deadly weapon. Corchon
10            acknowledges that CALCRIM No. 875 is premised on the Supreme Court’s
              decision in People v. Williams (2001) 26 Cal.4th 779 (Williams), but argues
11
              that Williams “erroneously defined the mental state required for assault. . . .”
12
                     Corchon concedes that this court is bound by Williams pursuant to Auto
13
              Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455-456, but states
14            that he raises the claim in this court in order “to preserve his right to petition
              the Supreme Court to reconsider [Williams].”
15
16                  We accept Corchon’s concession that binding Supreme Court precedent
              precludes him from prevailing on his instructional claim in this court. Thus,
17
              we need not address the merits of Corchon’s criticisms of the Williams
18            decision in this opinion.
19
                     Accordingly, we conclude that the trial court properly instructed the
20            jury regarding the mental state required to commit an assault.
21   (Lodgment No. 8, ECF No. 8-4 at 4-5.)
22            As Respondent notes, claims involving a state court’s interpretation of state law are
23   not cognizable on federal habeas review. Estelle v. McGuire, 502 U.S. 62, 67 (1991); 28
24   U.S.C. § 2254(d). Thus, to the extent Corchon contends the jury instructions violated state
25   law, he is not entitled to relief. Estelle, 502 U.S. at 67. Moreover, as the state appellate
26   court noted, Corchon acknowledged CALCRIM No. 875 is an accurate statement of
27   California law. (Lodgment No. 8, ECF No. 8-4 at 4-5.)
28   ///

                                                      6
                                                                                    3:19-cv-01015-LAB-LL
     Case 3:19-cv-01015-LAB-LL Document 21 Filed 02/17/21 PageID.1015 Page 7 of 9


1          To the extent Corchon states a federal due process claim, the United States Supreme
2    Court has placed “an ‘especially heavy’ burden on a defendant who . . . seeks to show
3    constitutional error from a jury instruction that quotes a state statute.” Waddington v.
4    Sarausad, 555 U.S. 179, 190 (2009) (quoting Henderson v. Kibbe, 431 U.S. 145, 155
5    (1977) (internal quotation marks omitted)). The Waddington court went on to note:
6                  Even if there is some “ambiguity, inconsistency, or deficiency” in the
           instruction, such an error does not necessarily constitute a due process
7
           violation. Middleton, supra, at 437, 124 S.Ct. 1830. Rather, the defendant
8          must show both that the instruction was ambiguous and that there was “‘a
           reasonable likelihood’” that the jury applied the instruction in a way that
9
           relieved the State of its burden of proving every element of the crime beyond
10         a reasonable doubt. Estelle, supra, at 72, 112 S.Ct. 475 (quoting Boyde v.
           California, 494 U.S. 370, 380, 110 S.Ct. 1190, 108 L.Ed.2d 316 (1990)).
11
12   Id. at 190-91.
13         Corchon was charged with assault with a deadly weapon, a violation of California
14   Penal Code §§ 245(a)(1). (Lodgment No. 13, ECF No. 11-2 at 11-13.) The elements of
15   the crime of assault are: “(1) [the defendant] willfully committed an act which by its nature
16   would probably and directly result in injury to another and (2) [the defendant] was aware
17   of facts that would lead a reasonable person to realize that a battery would directly,
18   naturally, and probably result from [his] conduct.” People v. White, 241 Cal. App. 4th 881,
19   884 (2015) (citing People v. Williams 26 Cal. 4th 779, 788, 790 (2001)); see also People
20   v. Navarro 212 Cal. App. 4th 1336, 1345 (2013) (noting that Williams held that while a
21   defendant may not be convicted based on facts he did not know but should have known,
22   [he] . . . need not be subjectively aware of the risk that a battery might occur”); Aponte v.
23   Gomez, 993 F.2d 705, 707 (9th Cir. 1993) (holding that federal courts are “bound by a state
24   court’s construction of its own penal statutes”)
25         As the state court noted, the instruction given for the assault charge, CALCRIM No.
26   875, was a standard CALCRIM jury instruction. (Lodgment No. 8, ECF No. 8-4 at 4-5;
27   Lodgment No. 13, ECF No. 11-2 at 50.) It accurately described the mental state required
28

                                                   7
                                                                               3:19-cv-01015-LAB-LL
     Case 3:19-cv-01015-LAB-LL Document 21 Filed 02/17/21 PageID.1016 Page 8 of 9


1    to prove Corchon was guilty of assault with a deadly weapon, a violation of California
2    Penal Code § 245(a)(1):
3                   To prove that the defendant is guilty of this crime, the People must
           prove:
4
5                 1. The defendant did an act with a deadly weapon other than a firearm
           that by its nature would directly and probably result in the application of force
6
           to a person, and
7
                    2. The defendant did that act willfully;
8
9                3. When the defendant acted, he was aware of facts that would lead a
           reasonable person to realize that his act by its nature would directly and
10
           probably result in the application of force to someone; AND
11
                  4. When the defendant acted, he had the present ability to apply force
12
           likely to produce great bodily injury;
13
                 Someone commits an act willfully when he or she does it willingly or
14
           on purpose. It is not required that he or she intend to break the law, hurt
15         someone else, or gain any advantage.
                 The terms application of force and apply force mean to touch in a
16
           harmful or offensive manner. The slightest touching can be enough if it is
17         done in a rude or angry way. Making contact with another person, including
           through his or her clothing, is enough. The touching does not have to cause
18
           pain or injury of any kind.
19
                The People are not required to prove that the defendant actually touched
20
           someone.
21
                 The People are not required to prove that the defendant actually
22
           intended to use force against someone when he acted.
23
                 No one needs to actually have been injured by defendant's act. But if
24
           someone was injured, you may consider that fact, along with all the other
25         evidence, in deciding whether the defendant committed an assault, and if so,
           what kind of assault it was.
26
27                  Voluntary intoxication is not a defense to assault.
28   (Lodgment No. 13, ECF No. 11-2 at 50-51.)

                                                     8
                                                                                3:19-cv-01015-LAB-LL
     Case 3:19-cv-01015-LAB-LL Document 21 Filed 02/17/21 PageID.1017 Page 9 of 9


1          There is no “ambiguity, inconsistency, or deficiency” in the instruction given at
2    Corchon’s trial and thus there was no error. The state court’s denial of this claim was
3    neither contrary to, nor an unreasonable application of, clearly established Supreme Court
4    law. Bell, 535 U.S. at 694. Nor was it based on an unreasonable determination of the facts.
5    28 U.S.C. § 2254(d)(2). Accordingly, Corchon is not entitled to relief as to this claim.
6    V. CONCLUSION
7          For the foregoing reasons, the Petition is DENIED. Rule 11 of the Rules Following
8    28 U.S.C. § 2254 require the District Court to “issue or deny a certificate of appealability
9    when it enters a final order adverse to the applicant.” Rule 11, 28 U.S.C. foll. § 2254 (West
10   2019). A COA will issue when the petitioner makes a “substantial showing of the denial
11   of a constitutional right.” 28 U.S.C. § 2253 (West 2019); Pham v. Terhune, 400 F.3d 740,
12   742 (9th Cir. 2005). A “substantial showing” requires a demonstration that “‘reasonable
13   jurists would find the district court’s assessment of the constitutional claims debatable or
14   wrong.’” Beaty v. Stewart, 303 F.3d 975, 984 (9th Cir. 2002) (quoting Slack v. McDaniel,
15   529 U.S. 473, 484 (2000)). Here, the Court concludes Corchon has not made the required
16   showing, and therefore a certificate of appealability is DENIED.
17         IT IS SO ORDERED.
18   Dated: February 17, 2021               _________________________________________
                                            Hon. Larry Alan Burns
19
                                            United States District Judge
20
21
22
23
24
25
26
27
28

                                                   9
                                                                               3:19-cv-01015-LAB-LL
